RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1566-20

STATE OF NEW JERSEY,

          Plaintiff-Appellant,

v.

CARLOS LOPEZ, a/k/a
CARLOS J. LOPEZ,

     Defendant-Respondent.
________________________

                   Submitted March 15, 2021 – Decided April 8, 2021

                   Before Judges Messano and Suter.

                   On appeal from an interlocutory order of the Superior
                   Court of New Jersey, Law Division, Hudson County,
                   Complaint Nos. W-2020-0947-0905, W-2020-0952-
                   0905, W-2020-0954-0905, W-2020-0961-0905, W-
                   2020-0968-0905, W-2020-0969-0905, W-2020-0972-
                   0905, W-2020-0973-09051, W-2020-0979-0905, W-
                   2020-0980-0905, W-2020-0982-0905, W-2020-0984-
                   0905, W-2020-2412-0906, W-2020-2603-0906, W-
                   2020-2744-0906, W-2020-0803-0910.



1
     Incorrectly listed on the February 4, 2021 Order as W-2020-0974-0905.
            Esther Suarez, Hudson County Prosecutor, attorney for
            appellant (Erin M. Campbell, Assistant Prosecutor, on
            the brief).

            Joseph E. Krakora, Public Defender, attorney for
            respondent (Laura B. Lasota, Assistant Deputy Public
            Defender, of counsel and on the brief).

PER CURIAM

      The Hudson County Prosecutor's Office appeals the February 4, 2021

orders releasing defendant Carlos Lopez on pre-trial monitoring level (PML) III

pending trial and requiring him to comply with the requirements of a long-term

residential drug treatment program. We reverse and order defendant's detention

pending trial.

      In July 2020, defendant was arrested and charged with six offenses under

four separate complaint warrants as follows: third-degree burglary, N.J.S.A.

2C:18-2(a)(1) and third-degree receiving stolen property, N.J.S.A. 2C:20-7(a)

under complaint warrant W-2020-2744-0906; second-degree aggravated assault,

N.J.S.A. 2C:12-1(b) and third-degree criminal restraint, N.J.S.A. 2C:13-2(a)

under complaint warrant W-2020-2412-0906; third-degree burglary, N.J.S.A.

2C:18-2(a)(1) under complaint warrant W-2020-2603-0906; and fourth-degree

attempted burglary, N.J.S.A. 2C:5-1(a)(1) and N.J.S.A. 2C:18-2(a)(1) under

complaint warrant W-2020-0803-0910. All of these charges arose from offenses


                                                                         A-1566-20
                                      2
that occurred from March to July 2020. Defendant is alleged to have stolen a

motor vehicle while it was being unloaded and to have punched a victim in the

face with his fist, causing lacerations. He is accused of breaking a car window

and stealing a purse from the vehicle, and breaking the window of an apartment

and taking packages from the apartment.

      The State requested pre-trial detention, but on July 29, 2020, defendant

was released on PML III+ monitoring with home detention, but with an

exception to go to work. He was ordered not to commit any new offenses.

      In November 2020, defendant was arrested for third-degree burglary,

N.J.S.A. 2C:18-2(a)(1) and theft, N.J.S.A. 2C:20-7(a), under complaint warrant

W-2020-0947-0905. It is alleged he was still in possession of the stolen items

when arrested.

      The State's motion for pre-trial detention relative to this charge was heard

by a different judge, who granted pre-trial detention on December 1, 2020,

noting defendant's public safety assessment (PSA) score was an elevated 5/6,

that defendant allegedly committed these offenses while on the highest level of

pre-trial monitoring without the use of an electronic monitoring device, and that

pre-trial services recommended his detention.




                                                                            A-1566-20
                                        3
      The State then charged defendant with additional offenses under eleven

more complaint warrants, all of which offenses allegedly were committed by

defendant while he was on PML III+ monitoring on home detention during

October through November 2020. The complaint warrants include: W-2020-

0952-0905; W-2020-0954-0905; W-2020-0961-0905; W-2020-0968-0905; W-

2020-0969-0905; W-2020-0972-0905; W-2020-0973-0905; W-2020-0979-

0905; W-2020-0980-0905; W-2020-0982-0905; W-2020-0984-0905.                The

warrants are for numerous counts of burglary, N.J.S.A. 2C:18-2(a)(1);

conspiracy to commit burglary, N.J.S.A. 2C:5-2(a)(1) and N.J.S.A. 2C:18-

2(a)(1); theft, N.J.S.A. 2C:20-3(a); and criminal mischief, N.J.S.A. 2C:17-

3(a)(1).2   They allege that defendant pried open vestibule doors and took


2
  These include: burglary, N.J.S.A. 2C:18-2(a) under complaint warrant W-
2020-0969-0905; burglary, N.J.S.A. 2C:18-2(a) and theft N.J.S.A. 2C:20-3(a)
under complaint warrant W-2020-0984-0905; burglary, N.J.S.A. 2C:18-2(a)
under complaint warrant W-2020-0972-0905; burglary, N.J.S.A. 2C:18-2(a) and
conspiracy to commit burglary, N.J.S.A. 2C:5-2(a)(1) and N.J.S.A. 2C:18-2(a),
under complaint warrant W-2020-0952-0905; burglary, N.J.S.A. 2C:18-2(a) and
conspiracy to commit burglary, N.J.S.A. 2C:5-2(a)(1) and N.J.S.A. 2C:18-2(a)
under complaint warrant W-2020-0982-0905; burglary, N.J.S.A. 2C:18-2(a),
under complaint warrant W-2020-0968-0905; burglary, N.J.S.A. 2C:18-2(a),
under complaint warrant W-2020-0961-0905; burglary, N.J.S.A. 2C:18-2(a),
under complaint warrant W-2020-0979-0905; and three counts of burglary,
N.J.S.A. 2C:18-2(a), three counts of conspiracy to commit burglary, N.J.S.A.
2C:5-2(a)(1) and N.J.S.A. 2C:18-2(a) and three counts of theft, N.J.S.A. 2C:20-
3(a), under complaint warrant W-2020-0980-0905; burglary, N.J.S.A. 2C:18-


                                                                         A-1566-20
                                      4
packages, stole bicycles from garages and elsewhere, and stole many other

packages from residential buildings, mail rooms or lobbies.

      The State filed a new motion for pre-trial detention based on these

additional charges even though defendant was still detained on the prior four

complaint warrants. In granting the State's motion on December 16, 2020, the

court noted defendant was on the highest level of monitoring when he allegedly

committed these offenses, and that this would violate the court's prior order,

defendant's PSA score was high, indicating he might not appear or he might

commit new offenses, some of the alleged offenses were videotaped, his

criminal history included fifteen prior disorderly persons offenses and seven

prior indictable convictions and pre-trial services recommended against his

release.

      The State filed a motion to revoke the prior order of release that was

entered by the first judge on July 29, 2020. The court granted this motion on

January 8, 2020, finding based on the new complaint warrants that defendant




2(a), conspiracy to commit burglary, N.J.S.A. 2C:5-2(a)(1) and N.J.S.A. 2C:18-
2(a) and theft, N.J.S.A. 2C:20-3(a), under complaint warrant W-2020-0973-
0905; and burglary, N.J.S.A. 2C:18-2(a), conspiracy to commit burglary,
N.J.S.A. 2C:5-2(a)(1) and N.J.S.A. 2C:18-2(a), and criminal mischief, N.J.S.A.
2C:17-3(a)(1), under complaint warrant W-2020-0954-0905.
                                                                        A-1566-20
                                      5
allegedly committed other offenses while on pre-trial release. The orders noted

the defense consented to detention.

        Relevant here, on January 27, 2021, defendant filed a motion to reopen

the detention hearing based on his acceptance into a long-term residential drug

treatment program.3      Although the assistant prosecutor expressed that the

program was a community reintegration program, the court clarified that the

program was a long-term inpatient residential drug treatment program and not a

reintegration program. The record includes a letter from Integrity House dated

January 22, 2021, advising that defendant was scheduled for admission although

the program also reserved the ability to deny admission for certain conditions

not reported or evident during its pre-screening.

        The motion to reopen was heard on February 4, 2021. Defense counsel

advised the court the long-term program required four to six months of inpatient

treatment. Defense counsel argued that many of defendant's alleged offenses

were characteristic of persons with substance abuse issues and defendant's

attendance would help assure his appearance and protect the community.

        In ordering release, the trial court found that "the existence of a bed in a

long-term residential inpatient drug rehabilitation program . . . does qualify, as


3
    This was not included in the record for our review.
                                                                              A-1566-20
                                          6
new evidence sufficient to satisfy the burden . . . borne by the defendant to

reopen a hearing." The court noted this information "was not available at the

original detention hearing . . . ." The court found this materially related to the

Criminal Justice Reform Act (CJRA), N.J.S.A. 2A:162-15 to -26, because if

defendant resolved his drug problem it was "unlikely that he will continue the

crime spree that he was on to support the habit." Although defendant had many

open charges, the court found these were the type of offenses normally

associated with people who have drug issues. The court warned defendant that

if he did not complete the program, he would be detained pre-trial.

      The court's initial order on February 4, 2021, reopened defendant's

detention and released him on PML III with the requirement he comply with the

"reintegration program." The second order entered on February 4, 2021, granted

release on PML III monitoring conditioned on defendant's compliance with the

conditions of Integrity House's long-term residential drug treatment program. A

third order on February 4, 2021, stayed the pre-trial release of defendant pending

appeal.

      On February 10, 2021, the court heard argument on reconsideration of the

stay. The court denied reconsideration finding the State had a legitimate interest

in filing an appeal. The court also asked the parties to clarify if the offense in


                                                                            A-1566-20
                                        7
complaint warrant "2020-1007" occurred after defendant was subject to PML III

monitoring.4

      We granted the State's motion for leave to appeal, entered an order staying

defendant's release, asked for additional briefing, and accelerated the appeal.

      On appeal, the State argues that,

            THE TRIAL COURT ABUSED ITS DISCRETION IN
            DENYING THE STATE'S MOTIONS FOR
            PRETRIAL DETENTION AND TO REVOKE
            RELEASE.

      The State argues the trial court abused its discretion by reopening

defendant's detention hearing because his acceptance into a long-term

residential treatment program could not have changed the result of the prior

detention hearing. The State contends defendant's addiction and willingness to

obtain treatment was not new and could have been raised at the prior detention

hearing. Defendant was not detained until November 2020 and there is no

information he sought treatment from July, when he was released, to November,

when he was arrested, nor explanation for the delay. Defendant repeatedly

violated court orders. The State contends the court abused its discretion in




4
  This was to be determined on February 17, 2020. We were not advised of the
outcome is this complaint warrant part of this appeal.
                                                                            A-1566-20
                                          8
ordering defendant's release because there are no conditions that could be set to

achieve the goals of the CJRA.

      We review a court's "pretrial detention decisions under the [CJRA]" under

an abuse of discretion standard. State v. S.N., 231 N.J. 497, 500 (2018). An

abuse of discretion "arises when a decision is 'made without a rational

explanation, inexplicably departed from established policies, or rested on an

impermissible basis.'" Flagg v. Essex Cnty. Prosecutor, 171 N.J. 561, 571,

(2002) (quoting Achacoso-Sanchez v. Immigration & Naturalization Serv., 779

F.2d 1260, 1265 (7th Cir. 1985)).

      A detention hearing can be reopened where there is a material change in

circumstances. N.J.S.A. 2A:162-19(f) provides,

            The hearing may be reopened, before or after a
            determination by the court, at any time before trial, if
            the court finds that information exists that was not
            known to the prosecutor or the eligible defendant at the
            time of the hearing and that has a material bearing on
            the issue of whether there are conditions of release that
            will reasonably assure the eligible defendant's
            appearance in court when required, the protection of the
            safety of any other person or the community, or that the
            eligible defendant will not obstruct or attempt to
            obstruct the criminal justice process.

      "Section 19(f) thus presents a path for individual defendants to argue

against continued detention when (1) there is new information, or a change in


                                                                           A-1566-20
                                       9
circumstances, (2) that is material to the release decision." IMO Request to

Release Certain Pretrial Detainees,    N.J.   ,    (2021) (slip op. at 25). Under

the statute, new information is something that was not known at the time of the

hearing.

      The Supreme Court recently observed that the question of materiality

"will vary by defendant and turn on the particular facts of the case." Ibid. The

Court held "[t]he critical question at a hearing that is reopened is not whether

the initial detention decision was correct, but whether the circumstances at the

time of the later hearing warrant a defendant's continued detention. In the words

of the statute, does the new information have a 'material bearing' on the standard

that governs release decisions?" Ibid. In IMO Release, the Court listed various

factors to consider related in part to delays caused by the Covid 19 pandemic.

IMO Request to Release Certain Pretrial Detainees,       N.J.    ,    (2021) (slip

op. at 26-31). A court must "examine whether there is a reasonable possibility

-- not probability -- that the result of the [detention] hearing would have been

different had the" new information been disclosed at the time of the initial

detention hearing. State v. Hyppolite, 236 N.J. 154, 166 (2018).




                                                                            A-1566-20
                                       10
      Applying these principles, we conclude the trial court misplaced its

discretion by reopening the detention hearing and ordering pre-trial release. We

consider first whether there was a basis under the statute to reopen the hearing.

      Defendant was accepted into a long-term drug treatment program in

January 2021. This appears to be new information that was not known by the

prosecutor or defendant and was not considered at the December 1, 2020

hearing. This satisfies the first part of the statute.

      To reopen a detention hearing, the new information needs to have a

material bearing on the standards that govern release. Here, the trial court that

released defendant made assumptions that were not supported by the record.

Defendant already was on the highest level of PML monitoring. Despite a court

order that required defendant not to commit new offenses, he has been charged

with multiple offenses that occurred while he was on the highest level of

monitoring.    The court assumed that defendant's alleged crime spree was

motivated by his drug use. There was no evidence of this in the record provided

us. Defendant's counsel offers this only as a possible explanation for defendant's

alleged conduct. Next the judge assumed that the long-term residential program

would somehow provide closer monitoring of defendant than the highest level

of monitoring provided by our criminal justice system. The record does not


                                                                            A-1566-20
                                         11
support this. Defendant amassed many charges while on PML III+ monitoring.

There is no explanation how the long-term program would be an improvement

on PML III+ or how he would be monitored. Thus, the record did not support

the materiality component under N.J.S.A. 2A-162-19(f). Defendant did not

show that his participation in this program would have made a difference at the

pre-trial detention hearing in December 2020.

      Even if the criteria for reopening the detention hearing were presented,

there was a misapplication of discretion on the facts of this case by ordering pre -

trial release. Defendant scored a 5/6 on his PSA. Pretrial services recommended

against release. Defendant has a criminal record consisting of fifteen disorderly

persons offenses, seven prior indictable offenses including a second-degree

escape from detention and a fourth degree resisting arrest, and three "violence"

convictions including simple assault, stalking and robbery. Defendant failed to

appear in court ten times. His PSA from December 7, 2020 listed thirty-nine

current charges and thirteen pending charges at the time of the offenses.

Defendant was facing a No Early Release type charge and possible sentencing

as a persistent offender. All of the thirty-nine charges occurred after his release

on the highest form of monitoring. Thus, release to the long-term drug treatment

program — in this instance, for this defendant — does not serve the purposes of


                                                                              A-1566-20
                                        12
the CJRA. On this record, there was clear and convincing evidence that no

amount of monetary bail, non-monetary conditions of pretrial release or

combination of monetary bail and conditions would reasonably assure the

protection of the safety of the community, considering the nature and

circumstance of the offenses charge, the weight of the evidence against

defendant, the history and characteristics of defendant, the seriousness of the

danger to the community posed by his release. N.J.S.A. 2A:162-20(a)-(f).

      The orders releasing defendant are reversed. We do not retain jurisdiction.




                                                                           A-1566-20
                                      13